Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 1 of 37

CERTIFICATION PURSUANT TO
THE FEDERAL SECURITIES LAWS

I, Matthew Halbower, on behalf of PWCM Master Fund Ltd., Pentwater
Thanksgiving Fund LP, Pentwater Merger Arbitrage Master Fund Ltd., Oceana Master
Fund Ltd., LMA SPC for and on behalf of the MAP 98 Segregated Portfolio, Pentwater
Equity Opportunities Master Fund Ltd., and Crown Managed Accounts SPC acting for and
on behalf of Crown/PW Segregated Portfolio (collectively, the “Pentwater Funds”), hereby
certify, as to the claims asserted under the federal securities laws, that:

1. I am authorized to sign this certification on behalf of the Pentwater Funds, the
Court-appointed Lead Plaintiff. I have reviewed the Consolidated Complaint in
this matter and authorize its filing by counsel.

2. The Pentwater Funds did not purchase the securities that are the subject of this
action at the direction of counsel or in order to participate in any action arising
under the federal securities laws.

3. The Pentwater Funds are willing to serve as a representative party on behalf of the
Class, including providing testimony at deposition and trial, if necessary.

4. The Pentwater Funds fully understand the duties and responsibilities of the lead
plaintiff under the Private Securities Litigation Reform Act of 1995, including the
selection and retention of counsel and overseeing the prosecution of the action for
the Class,

5. The Pentwater Funds’ transactions in the Turquoise Hill Resources Ltd. securities
that are the subject of this action are set forth in the chart attached hereto.

6. With the exception of this action, the Pentwater Funds have not sought to serve as
a lead plaintiff or representative party on behalf of a class in any action under the
federal securities laws filed during the three-year period preceding the date of this
Certification.

7. The Pentwater Funds will not accept any payment for serving as a representative
party on behalf of the Class beyond the Pentwater Funds’ pro rata share of any
recovery, except such reasonable costs and expenses (including lost wages) directly
relating to the representation of the Class, as ordered or approved by the Court.

I declare under penalty of perjury that the foregoing is true and correct. Executed

this 16th day of March, 2021.

Matthew Halbower
On behalf of the Pentwater Funds
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 2 of 37

The Pentwater Funds

Transactions in Turquoise Hil] Resources Ltd.

Fund

PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

7/26/2018
7/27/2018
7/30/2018
7/30/2018
7/30/2018

8/1/2018

8/1/2018

8/2/2018

8/3/2018

8/3/2018

8/6/2018

8/7/2018

8/7/2018

8/8/2018

8/8/2018
8/10/2018
8/10/2018
8/10/2018
8/13/2018
9/11/2018
9/24/2018
9/24/2018
9/25/2018
9/26/2018
9/26/2018
9/26/2018
9/26/2018
9/26/2018
9/27/2018
9/27/2018
9/27/2018
9/28/2018
9/28/2018
9/28/2018
10/1/2018
10/2/2018
10/2/2018
10/3/2018
10/3/2018

Shares

17,800
71,200
44,500
44,500
89,000

103,240
30,260

111,250
66,750
44,500
44,500
89,000
89,000

427,289

662,961

4,450
85,885

333,750

20,915
88

285,912

132,000
88,000

343,200
79,200

220,000

316,800

440,000

272,800

264,000

352,000
88,000

308,000

462,000

374,000

7,040

212,960
88,000

880,000

Price

2.8131
2.7887
2.7948
2.7495
2.7725
2.7075
2.7421
2.6132
2.5993
2.5999
2.5580
2.5438
2.5460
2.4940
2.5063
2.4401
2.4493
2.4500
2.4485
2.1450
2.1349
2.1500
2.1296
2.1323
2.1493
2.1300
2.1742
2.1300
2.1186
2.1200
2.1149
2.1111
2.1200
2.1200
2.1155
2.1379
2.1423
2.1300
2.1305
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 3 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Lid.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Lid.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Lid.
PWCM Master Fund Ltd.
PWCM Master Fund Lid.
PWCM Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase**
Purchase
Purchase

Date

10/3/2018
10/4/2018
10/4/2018
10/4/2018
10/5/2018
10/5/2018
10/8/2018
10/10/2018
10/10/2018
10/10/2018
10/11/2018
10/16/2018
10/16/2018
10/17/2018
10/22/2018
10/26/2018
10/26/2018
10/29/2018
10/29/2018
11/2/2018
11/5/2018
11/5/2018
11/6/2018
11/7/2018
11/8/2018
11/9/2018
11/12/2018
11/13/2018
11/19/2018
11/20/2018
11/23/2018
11/27/2018
11/30/2018
12/6/2018
12/7/2018
12/10/2018
12/10/2018
12/11/2018
12/12/2018

Shares

1,540,000
44,000
154,000
110,000
220,000
660,000
44,000
194,890
91,110
396,000
1,936
8,800
284,064
343,200
88,000
66,000
66,000
44,000
176,000
54,120
4,400
35,200
26,400
22,000
20,240
80,960
24,222
2,618
8,800
17,600
22,660
8,140
1,892
4,400
4,400
4,400
17,500
26,400
17,600

Price

2.1300
2.0525
2.0582
2.0500
2.0376
2.0199
2.0080
1.9721
1.9600
1.9992
1.9000
1.9053
1.8080
1.8938
1.7989
1.6482
1.6000
1.6243
1.6182
1.9166
1.8644
1.9179
1.8535
1.8205
1.8392
1.7759
1.7596
1.7482
1.8588
1.8210
1.8754
1.8453
1.7900
1.7323
1.7300
1.7261
2.5477
1.7004
1.6839
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 4 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.

PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.

PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase**
Purchase**
Purchase
Purchase
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

12/13/2018
12/14/2018
12/17/2018
12/19/2018
12/31/2018
1/2/2019
1/3/2019
1/7/2019
1/8/2019
1/9/2019
1/10/2019
1/11/2019
1/14/2019
1/15/2019
1/16/2019
1/17/2019
1/18/2019
1/18/2019
1/23/2019
1/24/2019
2/13/2019
2/14/2019
2/19/2019
2/27/2019
2/27/2019
2/27/2019
2/27/2019
2/27/2019
2/28/2019
3/1/2019
3/4/2019
3/5/2019
3/6/2019
3/7/2019
3/14/2019
3/14/2019
3/20/2019
3/22/2019
3/25/2019

Shares

26,400
330

8,800
70,400
11,000
6,600
8,800
39,600
26,400
9,944
3,256
3,300
23,100
4,400
13,200
13,200
361,100
2,083,400
127,600
8,536
25,857,089
36,080
22,000,000
66,000
62,920
374,440
128,920
314,600
396,000
8,800
8,800
26,400
26,400
105,600
8,800
53,017
26,840
25,960
17,600

Price

1.6661
1.6437
1.6448
1.5613
1.6162
1.5719
1.5784
1.6347
1.5963
1.5801
1.5788
1.5929
1.5773
1.5748
1.5893
1.6097
2.5490
2.1661
1.6020
1.5590
1.6100
1,6335
1.7300
1.8468
1.8850
1.8556
1.8684
1.8800
1.7578
1.7498
1.7568
1.7729
1.7225
1.6849
1.7099
1.7208
1.7027
1.6597
1.6378
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 5 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Lid.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase*
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase

Date

4/5/2019
4/16/2019
4/16/2019
5/14/2019
5/14/2019
5/14/2019
5/15/2019
5/16/2019
5/17/2019
5/17/2019
5/20/2019
5/21/2019
5/22/2019
5/23/2019
5/24/2019
5/28/2019
5/29/2019
5/30/2019

7/5/2019

7/8/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019
7/10/2019
7/11/2019
7/11/2019
7/12/2019
7/12/2019
7/12/2019
7/15/2019
7/16/2019
7/30/2019
7/30/2019
7/31/2019
7/31/2019
7/31/2019

Shares

11,132
4,500
1,939,500
3,605,884
281,250

- 281,250
348,750
200,252
90,000
323,550
45,225
297,000
115,650
135,000
84,600
112,995
23,850
45,000
36,000
59,625
6,188,094
25,487
90,000
6,463,125
686,250
253,125
421,875
2,250
225,000
132,750
180,000
23,534
90,000
270,000
118,400
236,800
118,400

Price

1.6901
1.5822
1.5700
1.3100
1.3100
1.2932
1.2652
1.3137
1.2952
1.2965
1.2750
1.2599
1.2125
1.1815
1.1589
1.1411
1.2157
1.1531
1.2200
1.1722
1.1500
1,1532
1.0881
1.0700
1.0802
1.0798
1.0755
1.0850
1.0861
1.0864
1.0798
0.6007
0.5726
0.5707
0.5836
0.5760
0.5835
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 6 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd,
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.
PWCM Master Fund Ltd.

Transaction

Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale

Date

11/1/2018
11/2/2018
11/15/2018
11/21/2018
11/28/2018
11/29/2018
12/3/2018
12/4/2018
12/14/2018
1/17/2019
1/18/2019
2/12/2019
2/13/2019
2/13/2019
2/13/2019
2/13/2019
2/13/2019
2/19/2019
2/20/2019
2/20/2019
2/22/2019
2/25/2019
2/25/2019
2/26/2019
2/26/2019
3/14/2019
4/4/2019
4/5/2019
4/8/2019
5/14/2019
5/14/2019
5/14/2019
5/14/2019
3/16/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/16/2019

Shares

(114,868)
(1,320)
(40,331)
(5,736)
(34,414)
(11,471)
(40,149)
(46,000)
(330)

(792)
(5,808)
(11,951)
(90,099)
(1,214,074)
(2,459,470)
(623,142)
(21,560,403)
(320,320)
(59,400)
(74,323)
(185,809)
(286,000)
(346,280)
(154,440)
(94,160)
(53,017)
(10,602)
(530)
(53,009)
(62,920)
(3,287,547)
(255,417)
(281,250)
(1,127)
(25,487)
(4,032,247)
(36,000)
(2,119,847)
(23,534)

Price

1.9240
2.0010
1.9655
1.9524
1.8422
1.8932
1.8868
1.9041
1.6900
1.6400
1.6604
1.6100
1.6684
1.6100
1.6100
1.6100
1.6100
1.8250
1.8905
1.9131
2.0686
2.0948
2.0896
2.1043
2.1163
1.7180
1.7509
1.7750
1,7123
1.3100
1.3100
1.3100
1.3100
1,4001
1.1511
1.1500
1.1500
1.1500
0.8995
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 7 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund. LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

8/3/2018
8/8/2018
8/8/2018
8/20/2018
9/24/2018
9/26/2018
9/27/2018
9/27/2018
9/28/2018
9/28/2018
9/28/2018
10/1/2018
10/2/2018
10/3/2018
10/3/2018
10/4/2018
10/5/2018
10/16/2018
10/16/2018
10/17/2018
10/18/2018
10/19/2018
10/22/2018
10/23/2018
10/24/2018
10/25/2018
10/25/2018
10/26/2018
10/26/2018
10/29/2018
10/29/2018
10/30/2018
10/31/2018
10/31/2018
11/5/2018
11/6/2018
11/7/2018
11/8/2018

Shares

50,000
11,800
38,200
60,000
10,000
20,000
300,000
300,000
100,000
300,000
450,000
350,000
10,000
50,000
1,500,000
250,000
500,000
20,000
400,000
1,080,000
55,000
265,000
400,000
350,000
330,000
410,000
190,000
100,000
100,000
100,000
400,000
200,000
300,000
11,500,000
10,000
40,000
50,000
46,000

Price

2.5993
2.4940
2.5063
2.3556
2.1349
2.1323
2.1186
2.1200
2.1111
2.1200
2.1200
2.1155
2.1426
2.1300
2.1300
2.0582
2.0199
1.9053
1.8228
1.8938
1.8404
1.8223
1.7989
1.7069
1.6902
1.6428
1.6158
1.6482
1.6000
1.6243
1.6182
1.6147
1.6659
1.7100
1.8644
1.8535
1.8205
1.8392
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 8 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase**
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase**
Purchase**
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

11/9/2018
11/9/2018
11/12/2018
11/13/2018
11/19/2018
11/20/2018
11/23/2018
11/27/2018
11/30/2018
12/6/2018
12/7/2018
12/10/2018
12/10/2018
12/11/2018
12/12/2018
12/13/2018
12/14/2018
12/17/2018
12/19/2018
12/31/2018
1/2/2019
1/3/2019
1/7/2019
1/8/2019
1/9/2019
1/10/2019
1/11/2019
1/14/2019
1/15/2019
1/16/2019
1/17/2019
1/18/2019
1/18/2019
1/23/2019
1/24/2019
1/30/2019
1/31/2019
2/4/2019
2/5/2019

Shares

10,000
184,000
55,050
5,950
20,000
40,000
51,500
18,500
4,300
10,000
10,000
10,000
2,500
60,000
40,000
60,000
750
20,000
20,000
25,000
15,000
20,000
30,000
20,000
7,500
2,500
2,500
17,500
10,000
10,000
10,000
160,000
36,500
70,000
1,200
60,000
50,000
26,700
23,300

Price

1.8000
1.7759
1.7596
1.7482
1.8588
1.8210
1.8754
1.8453
1.7900
1.7323
1.7300
1.7261
2.5477
1.7004
1.6839
1.6661
1.6437
1.6448
1.5343
1.6162
1.5719
1.5784
1.6347
1.5963
1.5801
1.5788
1.5929
1.5773
1.5748
1.5893
1.6097
2.1644
2.5496
1.6020
1.5571
1.6443
1.6675
1.6662
1.6643
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 9 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

2/7/2019
2/8/2019
2/14/2019
2/19/2019
2/27/2019
2/27/2019
2/27/2019
2/27/2019
2/27/2019
2/28/2019
2/28/2019
3/1/2019
3/5/2019
3/7/2019
3/7/2019
3/8/2019
3/12/2019
3/14/2019
3/15/2019
3/20/2019
3/21/2019
3/22/2019
3/25/2019
3/25/2019
3/26/2019
3/27/2019
3/28/2019
3/29/2019
4/1/2019
4/3/2019
4/15/2019
4/16/2019
4/16/2019
4/26/2019
4/29/2019
4/30/2019
5/1/2019
$/2/2019
5/3/2019

Shares

5,300
24,700
7,110
20,000,000
100,000
57,000
339,000
117,000
285,000
240,000
160,000
20,000
20,000
300,000
360,000
220,000
80,000
40,000
60,000
41,000
19,000
40,000
40,000
340,000
160,000
412,482
443,809
43,709
50,000
50,000
40,000
10,000
5,690,000
195,300
27,502
21,398
360,000
300,000
800

Price

1.6588
1.6400
1.6335
1.7500
1.8468
1.8850
1.8556
1.8684
1.8800
1.7578
1.7653
1.7498
1.7729
1.6407
1.6849
1.5666
1.6375
1.7208
1.6799
1.7027
1.7100
1.6597
1.6378
1.6609
1.6608
1.6506
1.6218
1.6555
1.6446
1.6728
1.6088
1.5822
1.5700
1.5242
1.4962
1.5000
1.4443
1.4452
1.4400
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 10 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund Transaction Date Shares Price
Pentwater Thanksgiving Fund LP Purchase 5/6/2019 9,300 1.4269
Pentwater Thanksgiving Fund LP Purchase 5/8/2019 93,094 1.4140
Pentwater Thanksgiving Fund LP Purchase 5/9/2019 600,906 1.3717
Pentwater Thanksgiving Fund LP Purchase 5/10/2019 201,000 1.3654
Pentwater Thanksgiving Fund LP Purchase 5/13/2019 915,000 1.3313
Pentwater Thanksgiving Fund LP Purchase 5/14/2019 625,000 1.2932
Pentwater Thanksgiving Fund LP Purchase 5/15/2019 775,000 © 1.2652
Pentwater Thanksgiving Fund LP Purchase 5/16/2019 445,005 1.3137
Pentwater Thanksgiving Fund LP Purchase 5/17/2019 200,000 1.2952
Pentwater Thanksgiving Fund LP Purchase 5/17/2019 719,000 1.2965
Pentwater Thanksgiving Fund LP Purchase 5/20/2019 100,500 1.2750
Pentwater Thanksgiving Fund LP Purchase 5/21/2019 660,000 1.2599
Pentwater Thanksgiving Fund LP Purchase 5/22/2019 262,000 1.2125
Pentwater Thanksgiving Fund LP Purchase §/23/2019 300,000 1.1815
Pentwater Thanksgiving Fund LP Purchase 5/24/2019 188,000 1.1589
Pentwater Thanksgiving Fund LP Purchase 5/28/2019 251,100 1.1411
Pentwater Thanksgiving Fund LP Purchase 5/29/2019 28,000 1.2157
Pentwater Thanksgiving Fund LP Purchase 5/30/2019 100,000 1.1531
Pentwater Thanksgiving Fund LP Purchase 6/4/2019 40,000 1.2846
Pentwater Thanksgiving Fund LP Purchase 6/5/2019 20,000 1.2397
Pentwater Thanksgiving Fund LP Purchase 6/10/2019 5,000 1.2035
Pentwater Thanksgiving Fund LP Purchase 6/12/2019 57,110 1.1691
Pentwater Thanksgiving Fund LP Purchase 6/13/2019 3,600 1.1500
Pentwater Thanksgiving Fund LP Purchase 6/14/2019 14,290 1.1494
Pentwater Thanksgiving Fund LP Purchase 6/17/2019 20,000 1.1701
Pentwater Thanksgiving Fund LP Purchase 6/19/2019 20,000 1.1883
Pentwater Thanksgiving Fund LP Purchase 6/20/2019 60,000 1.2204
Pentwater Thanksgiving Fund LP Purchase 6/21/2019 20,100 1.1890
Pentwater Thanksgiving Fund LP Purchase 6/24/2019 39,900 1.2180
Pentwater Thanksgiving Fund LP Purchase 6/25/2019 400,000 1.2364
Pentwater Thanksgiving Fund LP Purchase 6/26/2019 150,000 1.2265
Pentwater Thanksgiving Fund LP Purchase 6/27/2019 10,000 1.2500
Pentwater Thanksgiving Fund LP Purchase 6/28/2019 100,000 1.2240
Pentwater Thanksgiving Fund LP Purchase 7/1/2019 40,000 1.2477
Pentwater Thanksgiving Fund LP Purchase V/2/2019 100,000 1.2312
Pentwater Thanksgiving Fund LP Purchase W5/2019 80,000 1.2200
Pentwater Thanksgiving Fund LP Purchase 7/8/2019 132,500 1.1722
Pentwater Thanksgiving Fund LP Purchase 7/9/2019 56,638 1.1532

Pentwater Thanksgiving Fund LP Purchase 7/9/2019 7,787,500 1.0700
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 11 of 37

The Pentwater Funds
Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP

’ Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP
Pentwater Thanksgiving Fund LP

Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale

Purchase
Purchase
Purchase
Purchase
Purchase

Date

7/16/2019
7/16/2019
7/30/2019
7/30/2019
7/31/2019
7/31/2019
7/31/2019

11/15/2018
11/21/2018
11/28/2018
11/29/2018
12/3/2018
12/4/2018
12/14/2018
1/17/2019
1/18/2019
2/12/2019
2/13/2019
2/19/2019
2/20/2019
2/20/2019
2/25/2019
2/25/2019
2/26/2019
2/26/2019
3/14/2019
4/8/2019
4/26/2019
5/6/2019
5/16/2019
7/9/2019
7/16/2019

7/26/2018
7/27/2018
7/30/2018
7/30/2018
7/30/2018

Shares

14,595
900,000
200,000
600,000
100,000
200,000
200,000

(70,300)
(10,000)
(60,000)
(20,000)
(70,000)
(80,200)
(750)
(600)
(4,400)
(2,355)
(17,755)
(292,000)
(20,000)
(55,000)
(259,000)
(313,000)
(140,000)
(86,000)
(40,000)
(40,000)
(4,200)
(100)
(2,505)
(56,638)
(14,595)

8,000
32,000
20,000
20,000
40,000

Price

0.6007
0.6409
0.5726
0.5707
0.5760
0.5836
0.5835

1.9655
1.9524
1.8422
~ 1.8932
1,8868
1.9041
1.6900
1.6400
1.6604
1.6100
1.6684
1.8250
1.9252
1.8905
2.0948
2.0896
2.1043
2.1163
1.7180
1.7123
1.5200
1.5300
1.4001
1.1511
0.8995

2.8131
2.7887
2.7948
2.7495
2.7725
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 12 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

8/1/2018

8/1/2018

8/2/2018

8/3/2018

8/3/2018

8/6/2018

8/7/2018

8/7/2018

8/8/2018

8/8/2018
8/10/2018
8/10/2018
8/10/2018
8/13/2018
9/11/2018
9/24/2018
9/24/2018
9/25/2018
9/26/2018
9/26/2018
9/26/2018
9/26/2018
9/26/2018
9/27/2018
9/27/2018
9/27/2018
9/28/2018
9/28/2018
9/28/2018
10/1/2018
10/2/2018
10/2/2018
10/3/2018
10/3/2018
10/3/2018
10/4/2018

10/4/2018 -

10/4/2018
10/5/2018

Shares

46,400
13,600
50,000
30,000
20,000
20,000
40,000
40,000
192,040
297,960
2,000
38,600
150,000
9,400
40
129,960
60,000
40,000
156,000
36,000
100,000
144,000
200,000
124,000
120,000
160,000
40,000
140,000
210,000
170,000
3,200
96,800
40,000
400,000
700,000
20,000
70,000
50,000
100,000

Price

2.7075
2.7421
2.6132
2.5993
2.5999
2.5580
2.5438
2.5460
2.4940
2.5063
2.4401
2.4493
2.4500
2.4485
2.1450
2.1349
2.1500
2.1296
2.1323
2.1493
2.1300
2.1742
2.1300
2.1186
2.1200
2.1149
2.1111
2.1200
2.1200
2.1155
2.1379
2.1423
2.1300
2.1305
2.1300
2.0525
2.0582
2.0500
2.0376
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 13 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase**
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

10/5/2018

10/8/2018
10/10/2018
10/10/2018
10/10/2018
10/11/2018
10/16/2018
10/16/2018
10/17/2018
10/22/2018
10/26/2018
10/26/2018
10/29/2018
10/29/2018

11/2/2018

11/5/2018

11/5/2018

11/6/2018

11/7/2018

11/8/2018

11/9/2018
11/12/2018
11/13/2018
11/19/2018
11/20/2018
11/23/2018
11/27/2018
11/30/2018

12/6/2018

12/7/2018
12/10/2018
12/10/2018
12/11/2018
12/12/2018
12/13/2018
12/14/2018
12/17/2018
12/19/2018
12/31/2018

Shares

300,000
20,000
88,586
41,414

180,000

880
4,000

129,120

156,000
40,000
30,000
30,000
20,000
80,000
24,600

2,000
16,000
12,000
10,000

9,200
36,800
11,010

1,190

4,000

8,000
10,300

3,700

860

2,000

2,000

2,000

7,500
12,000

8,000
12,000

150

4,000
32,000

5,000

Price

2.0199
2.0080
1.9721
1.9600
1.9992
1.9000
1,9053
1.8080
1.8938
1.7989
1.6482
1.6000
1.6243
1.6182
1.9166
1.8644
1.9179
1.8535
1.8205
1.8392
1.7759
1.7596
1.7482
1.8588
1.8210
1.8754
1.8453
1.7900
1.7323
1.7300
1.7261
2.5477
1.7004
1.6839
1.6661
1.6437
1.6448
1.5613
1.6162
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 14 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase**
Purchase**
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

1/2/2019
1/3/2019
1/7/2019
1/8/2019
1/9/2019
1/10/2019
1/11/2019
1/14/2019
1/15/2019
1/16/2019
1/17/2019
1/18/2019
1/18/2019
1/23/2019
1/24/2019
1/30/2019
1/31/2019
2/4/2019
2/5/2019
2/7/2019
2/8/2019
2/13/2019
2/14/2019
2/19/2019
2/27/2019
2/27/2019
2/27/2019
2/27/2019
2/27/2019
2/28/2019
3/1/2019
3/4/2019
3/5/2019
3/6/2019
3/7/2019
3/14/2019
3/14/2019
3/20/2019
3/22/2019

Shares

3,000
4,000
18,000
12,000
4,520
1,480
1,500
10,500
2,000
6,000
6,000
128,000
1,024,900
58,000
3,880
117,264
107,514
68,795
102,278
23,325
108,705
4,137,374
8,659
14,480,000
43,440
41,413
246,450
84,853
207,064
180,000
4,000
4,000
12,000
12,000
48,000
4,000
17,691
12,200
11,800

Price

1.5719
1.5784
1.6347
1.5963
1,5801
1.5788
1.5929
1.5773
1.5748
1.5893
1.6097
2.5493
2.1672
1.6020
1.5590
1.6443
1.6675
1.6662
1.6643
1.6588
1.6400
1.6100
1.6335
1.7500
1.8468
1.8850
1.8556
1.8684
1.8800
1.7578
1.7498
1.7568
1.7729
1.7225
1.6849
1.7099
1.7208
1.7027
1.6597
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 15 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Lid.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*

Date

3/25/2019

4/5/2019
4/16/2019
4/16/2019
5/14/2019
5/14/2019
5/14/2019
5/15/2019
5/16/2019
3/17/2019
5/17/2019
5/20/2019
5/21/2019
5/22/2019
5/23/2019
5/24/2019
5/28/2019
5/29/2019
5/30/2019

7/5/2019

7/8/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019
7/10/2019
7/11/2019
7/11/2019
7/12/2019
7/12/2019
7/12/2019
7/15/2019
7/16/2019
7/30/2019
7/30/2019
7/31/2019
7/31/2019
7/31/2019

Shares

8,000
3,716
2,150
926,650
1,598,867
134,375
134,375
166,625
95,676
43,000
154,585
21,608
141,900
55,255
64,500
40,420
53,987
11,395
21,500
17,200
28,488
2,103,422
12,177
43,000
3,087,938
327,875
120,938
201,563
1,075
107,500
63,425
86,000
8,246
43,000
129,000
56,600
56,600
113,200

Price

1.6378
1.6901
1.5822
1.5700
1.3100
1.3100
1.2932
1.2652
1.3137
1.2952
1.2965
1.2750
1.2599
1.2125
1.1815
1.1589
1.1411
1.2157
1.1531
1.2200
1.1722
1.1500
1.1532
1.0881
1.0700
1,0802
1.0798
1.0755
1.0850
1.0861
1.0864
1.0798
0.6007
0.5726
0.5707
0.5836
0.5835
0.5760
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 16 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.
Pentwater Merger Arbitrage Master Fund Ltd.

Transaction

Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale

Date

11/1/2018
11/2/2018
11/15/2018
11/21/2018
11/28/2018
11/29/2018
12/3/2018
12/4/2018
12/14/2018
1/17/2019
1/18/2019
2/12/2019
2/13/2019
2/13/2019
2/13/2019
2/13/2019
2/19/2019
2/20/2019
2/20/2019
2/22/2019
2/25/2019
2/25/2019
2/26/2019
2/26/2019
3/14/2019
4/4/2019
4/5/2019
4/8/2019
5/14/2019
5/14/2019
5/14/2019
5/14/2019
5/16/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/16/2019

Shares

(25,584)
(600)
(9,017)
(1,283)
(7,700)
(2,567)
(8,984)
(10,293)
(150)

(360)
(2,640)
(2,868)
(21,623)
(1,159,250)
(2,933,236)
(44,888)
(210,829)
(24,693)
(39,096)
(61,733)
(188,240)
(227,915)
(70,200)
(42,800)
(17,691)
(3,539)
(177)
(17,693)
(1,447,763)
(109,691)
(41,413)
(134,375)
(538)
(12,177)
(803,009)
(1,283,213)
(17,200)
(8,246)

Price

1.9240
2.0010
1.9655
1.9524
1.8422
1.8932
1.8868
1.9041
1.6900
1.6400
1.6604
1.6100
1.6684
1.6100
1.6100
1.6100
1.8250
1.9131
1.8905
2.0686
2.0948
2.0896
2.1043
2.1163
1.7180
1.7509
1.7750
1.7123
1.3100
1.3100
1.3100
1.3100
1.4001
1.1511
1.1500
1.1500
1.1500
0.8995
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 17 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

7/26/2018
7/27/2018
7/30/2018
7/30/2018
7/30/2018

8/1/2018

8/1/2018

8/2/2018

8/3/2018

8/3/2018

8/6/2018

8/7/2018

8/7/2018

8/8/2018

8/8/2018
8/10/2018
8/10/2018
8/10/2018
8/13/2018
9/11/2018
9/24/2018
9/24/2018
9/25/2018
9/26/2018
9/26/2018
9/26/2018
9/26/2018
9/26/2018
9/27/2018
9/27/2018
9/27/2018
9/28/2018
9/28/2018
9/28/2018
10/1/2018
10/2/2018
10/2/2018
10/3/2018
10/3/2018

Shares

6,200
24,800
15,500
15,500
31,000
35,960
10,540
38,750
23,250
15,500
15,500
31,000
31,000

148,831

230,919

1,550
29,915
116,250
7,285
31

100,719
46,500
31,000

120,900
27,900
77,500

111,600

155,000
96,100
93,000

124,000
31,000

108,500

162,750

131,750

2,480
75,020
31,000

310,000
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 18 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase**
Purchase
Purchase

Date

10/3/2018
10/4/2018
10/4/2018
10/4/2018
10/5/2018
10/5/2018
10/8/2018
10/10/2018
10/10/2018
10/10/2018
10/11/2018
10/16/2018
10/16/2018
10/17/2018
10/22/2018
10/26/2018
10/26/2018
10/29/2018
10/29/2018
11/2/2018
11/5/2018
11/5/2018
11/6/2018
11/7/2018
11/8/2018
11/9/2018
11/12/2018
11/13/2018
11/19/2018
11/20/2018
11/23/2018
11/27/2018
11/30/2018
12/6/2018
12/7/2018
12/10/2018
12/10/2018
12/11/2018
12/12/2018

Shares

542,500
15,500
54,250
38,750
77,500

232,500
15,500
68,654
32,096

139,500

682
3,100

100,068

120,900
31,000
23,250
23,250
15,500
62,000
19,065

1,550
12,400
9,300
7,150
7,130
28,520
8,533
922
3,100
6,200
7,982
2,868
667
1,550
1,550
1,550
7,500
9,300
6,200

Price

2.1300
2.0525
2.0582
2.0500
2.0376
2.0199
2.0080
1.9721
1.9600
1.9992
1.9000
1.9053
1.8080
1.8938
1.7989
1.6482
1.6000
1.6243
1.6182
1.9166
1.8644
1.9179
1.8535
1.8205
1.8392
1.7759
1.7596
1.7482
1.8588
1.8210
1.8754
1.8453
1.7900
1.7323
1.7300
1.7261
2.5477
1.7004
1.6839
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 19 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Lid.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase**
Purchase**
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

12/13/2018
12/14/2018
12/17/2018
12/19/2018
12/31/2018
1/2/2019
1/3/2019
1/7/2019
1/8/2019
1/9/2019
1/10/2019
1/11/2019
1/14/2019
1/15/2019
1/16/2019
1/17/2019
1/18/2019
1/18/2019
1/23/2019
1/24/2019
1/30/2019
1/31/2019
2/4/2019
2/5/2019
2/7/2019
2/8/2019
2/13/2019
2/14/2019
2/19/2019
2/27/2019
2/27/2019
2/27/2019
2/27/2019
2/27/2019
2/28/2019
3/1/2019
3/4/2019
3/5/2019
3/6/2019

Shares

9,300
116
3,100
24,800
3,875
2,325
3,100
13,950
9,300
3,503
1,147
1,162
8,138
1,550
4,650
4,650
120,100
787,900
44,950
3,007
89,208
81,796
52,335
77,822
17,749
82,718
4,685,224
6,769
2,600,000
7,800
7,436
44,252
15,236
37,180
139,500
3,100
3,100
9,300
9,300

Price

1.6661
1.6437
1.6448
1.5613
1.6162
1.5719
1.5784
1.6347
1,5963
1.5801
1.5788
1.5929
1.5773
1.5748
1.5893
1,6097
2.5494
2.1665
1.6020
1.5590
1.6443
1.6675
1.6662
1.6643
1.6588
1.6400
1.6100
1.6335
1.7500
1,8468
1.8850
1.8556
1.8684
1.8800
1.7578
1.7498
1.7568
1.7729
1.7225
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 20 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Lid.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase
Purchase*
Purchase
Purchase
Purchase*
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase :
Purchase
Purchase
Purchase

Date

3/7/2019
3/14/2019
3/14/2019
3/20/2019
3/22/2019
3/25/2019

4/2/2019

4/5/2019

4/8/2019
4/16/2019
4/16/2019

5/9/2019
5/14/2019
5/14/2019
$/15/2019
5/16/2019
5/17/2019
5/17/2019
5/20/2019
$/21/2019
5/22/2019
5/23/2019
5/24/2019
5/28/2019
5/29/2019
5/30/2019

7/5/2019

7/8/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019
7/10/2019
T/A1/2019
7/11/2019
7/12/2019
7/12/2019
7/12/2019
7/15/2019

Shares

37,200
3,100
9,157
9,455
9,145
6,200

2,357,855
1,924
3,536,782
1,400
603,400
1,186,732
5,939,742
87,500
108,500
62,301
28,000
100,660

14,070

92,400

35,980

42,000

26,320

35,154
7,420

14,000

11,200

18,550

250,000
7,929
28,000
2,010,750
213,500
78,750
131,250
700

70,000

41,300

56,000

Price

1.6849
1.7099
1.7208
1.7027
1.6597
1.6378
1.6900
1.6901
1.6900
1.5822
1.5700
1.3900
1.3100
1.2932
1.2652
1.3137
1.2952
1.2965
1.2750
1.2599
1.2125
1.1815
1.1589
1.1411
1.2157
1.1531
1.2200
1.1722
1.1500
1.1532
1.0881
1.0700
1.0802
1.0798
1.0755
1,0850
1.0861
1.0864
1.0798
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 21 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Oceana Master Fund Ltd.

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

Oceana Master Fund Ltd.

Oceana Master Fund Ltd.

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase

Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale

Date

7/16/2019
7/30/2019
7/30/2019

11/1/2018
11/2/2018
11/15/2018
11/21/2018
11/28/2018
11/29/2018
12/3/2018
12/4/2018
12/14/2018
1/17/2019
1/18/2019
2/12/2019
2/13/2019
2/13/2019
2/13/2019
2/19/2019
2/20/2019
2/20/2019
2/22/2019
2/22/2019
2/25/2019
2/25/2019
2/26/2019
2/26/2019
3/14/2019
4/2/2019
4/2/2019
4/2/2019
4/4/2019
4/5/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
5/9/2019

Shares

4,443
28,000
84,000

(20,007)
(465)
(7,051)
(1,003)
(6,021)
(2,007)
(7,025)
(8,048)
(116)

(279)
(2,046)
(2,242)
(16,904)
(2,098,326)
(2,586,898)
(37,856)
(7,020)
(12,806)
(5,624)
(26,391)
(33,800)
(40,924)
(54,405)
(33,170)
(9,157)
(657,855)
(800,000)
(900,000)
(1,833)
(92)
(9,163)
(1,053,669)
(366,586)
(2,116,527)
(1,186,732)

Price

0.6007
0.5726
0.5707

1.9240
2.0010
1.9655
1.9524
1.8422
1.8932
1,8868
1.9041
1.6900
1.6400
1.6604
1.6100
1.6684
1.6100
1.6100
1.8250
1.8905
1.9131
2.0686
2.0686
2.0948
2.0896
2.1043
2.1163
1.7180
1.6900
1.6900
1.6900
1.7509
1.7750
1.7123
1.6900
1.6900
1.6900
1.3900
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 22 of 37

The Pentwater Funds
Transactions in Turquoise Hill Resources Ltd.

Fund

Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.
Oceana Master Fund Ltd.

LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated. Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio

Transaction

Sale
Sale
Sale
Sale
Sale
Sale
Sale

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

5/14/2019
5/14/2019
5/14/2019
5/16/2019

7/9/2019

7/9/2019
7/16/2019

7/26/2018
7/27/2018
7/30/2018
7/30/2018
7/30/2018
8/1/2018
8/1/2018
8/2/2018
8/3/2018
8/3/2018
8/6/2018
8/7/2018
8/7/2018
8/8/2018
8/8/2018
8/10/2018
8/10/2018
8/10/2018
8/13/2018
9/11/2018
9/24/2018
9/24/2018
9/25/2018
9/26/2018
9/26/2018
9/26/2018
9/26/2018
9/26/2018
9/27/2018
9/27/2018
9/27/2018

Shares

(1,779,890)
(1,763,607)
(2,396,245)
(351)
(7,929)
(250,000)
(4,443)

3,200
12,800
8,000
8,000
16,000
18,560
5,440
20,000
12,000
8,000
8,000
16,000
16,000
76,816
119,184
800
15,440
60,000
3,760
16
51,984
24,000
16,000
62,400
14,400
40,000
57,600
80,000
49,600
48,000
64,000

Price

1.3100
1.3100
1.3100
1.4001
L.1511
1.1500
0.8995

2.8131
2.7887
2.7948
2.7495
2.7725
2.7075
2.7421
2.6132
2.5993
2.5999
2.5580
2.5438
2.5460
2.4940
2.5063
2.4401
2.4493
2.4500
2.4485
2.1450
2.1349
2.1500
2.1296
2.1323
2.1493
2.1300
2.1742
2.1300
2.1186
2.1200
2.1149
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 23 of 37

The Pentwater Funds
Transactions in Turquoise Hill Resources Ltd.

Fund

LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA, SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

9/28/2018
9/28/2018
9/28/2018
10/1/2018
10/2/2018
10/2/2018
10/3/2018
10/3/2018
10/3/2018
10/4/2018
10/4/2018
10/4/2018
10/5/2018
10/5/2018
10/8/2018
10/10/2018
10/10/2018
10/10/2018
10/11/2018
10/16/2018
10/16/2018
10/17/2018
10/22/2018
10/26/2018
10/26/2018
10/29/2018
10/29/2018
11/2/2018
11/5/2018
11/5/2018
11/6/2018
11/7/2018
11/8/2018
11/9/2018
11/12/2018
11/13/2018
11/19/2018
11/20/2018
11/23/2018

Shares

16,000
56,000
84,000
68,000
1,280
38,720
16,000
160,000
280,000
8,000
28,000
20,000
40,000
120,000
8,000
35,435
16,565
72,000
352
1,600
51,648
62,400
16,000
12,000
12,000
8,000
32,000
9,840
800
6,400
4,800
4,000
3,680
14,720
4,404
476
1,600
3,200
4,120

Price

2.1111
2.1200
2.1200
2.1155
2.1379
2.1423
2.1300
2.1305
2.1300
2.0525
2.0582
2.0500
2.0376
2.0199
2.0080
1.9721
1.9600
1.9992
1.9000
1.9053
1.8080
1.8938
1.7989
1.6482
1.6000
1.6243
1.6182
1.9166
1.8644
1.9179
1.8535
1.8205
1.8392
1.7759
1.7596
1.7482
1.8588
1.8210
1.8754
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 24 of 37

The Pentwater Funds
Transactions in Turquoise Hill Resources Ltd.

Fund

LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behaif of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase**
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase**
Purchase**
Purchase
Purchase
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

11/27/2018
11/30/2018
12/6/2018
12/7/2018
12/10/2018
12/10/2018
12/11/2018
12/12/2018
12/13/2018
12/14/2018
12/17/2018
12/19/2018
12/31/2018
1/2/2019
1/3/2019
1/7/2019
1/8/2019
1/9/2019
1/10/2019
1/11/2019
1/14/2019
1/15/2019
1/16/2019
1/17/2019
1/18/2019
1/18/2019
1/23/2019
1/24/2019
2/13/2019
2/14/2019
2/19/2019
2/27/2019
2/27/2019
2/27/2019
2/27/2019
2/27/2019
2/28/2019
3/1/2019
3/4/2019

Shares

1,480
344

800

800

800
2,500
4,800
3,200
4,800
60
1,600
12,800
2,000
1,200
1,600
7,200
4,800
1,808
592

600
4,200
800
2,400
2,400
45,300
290,400
23,200
1,552
6,456,403
5,333
4,000,000
12,000
11,440
68,080
23,440
57,200
72,000
1,600
1,600

Price

1.8453
1.7900
1.7323
1.7300
1.7261
2.5477
1.7004
1.6839
1.6661
1.6437
1.6448
1.5613
1.6162
1.5719
1.5784
1.6347
1.5963
1.5801
1.5788
1.5929
1.5773
1.5748
1.5893
1.6097
2.5492
2.1665
1.6020
1.5590
1.6100
1,6335
1.7500
1.8468
1.8850
1.8556
1,8684
1.8800
1.7578
1.7498
1.7568
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 25 of 37

The Pentwater Funds
Transactions in Turquoise Hill Resources Ltd.

Fund

LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase
Purchase*
Purchase
Purchase
Purchase*
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

- Purchase

Purchase
Purchase
Purchase
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

3/5/2019
3/6/2019
3/7/2019
3/14/2019
3/14/2019
3/20/2019
3/22/2019
3/25/2019
4/2/2019
4/5/2019
4/8/2019
4/16/2019
4/16/2019
5/9/2019
5/14/2019
5/14/2019
5/15/2019
5/16/2019
5/17/2019
5/17/2019
5/20/2019
§/21/2019
5/22/2019
5/23/2019
5/24/2019
5/28/2019
5/29/2019
5/30/2019
7/5/2019
7/8/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/10/2019
7/11/2019
TAL/2019
TAZ/2019
7/12/2019

Shares

4,800
4,800
19,200
1,600
8,243
4,880
4,720
3,200
2,120,981
1,731
3,181,471
650
280,150
1,049,780
2,817,567
40,625
50,375
28,925
13,000
46,735
6,532
42,900
16,705
19,500
12,220
16,321
3,445
6,500
5,200
8,613
100,000
3,682
13,000
933,562
99,125
36,562
60,937
325
32,500

Price

1.7729
1.7225
1,6849
1.7099
1.7208
1.7027
1.6597
1.6378
1.6900
1.6901
1.6900
1.5822
1.5700
1.3900
1.3100
1.2932
1.2652
1.3137
1.2952
1.2965
1.2750
1.2599
1.2125
1.1815
1.1589
1.1411
1.2157
1.1531
1.2200
1.1722
1.1500
1.1532
1.0881
1.0700
1.0802
1.0798
1.0755
1.0850
1.0861
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 26 of 37

The Pentwater Funds
Transactions in Turquoise Hill Resources Ltd.

Fund

LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio

LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase

Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale

Date

7/12/2019
7/15/2019
7/16/2019
7/30/2019
7/30/2019

11/1/2018
11/2/2018
11/15/2018
11/21/2018
11/28/2018
11/29/2018
12/3/2018
12/4/2018
12/14/2018
1/17/2019
1/18/2019
2/12/2019
2/13/2019
2/13/2019
2/13/2019
2/19/2019
2/20/2019
2/20/2019
2/22/2019
2/25/2019
2/25/2019
2/26/2019
2/26/2019
3/14/2019
4/2/2019
4/2/2019
4/2/2019
4/4/2019
4/5/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019

Shares

19,175
26,000

3,629
13,000
39,000

(16,976)
(240)
(5,965)
(849)
(5,091)
(1,697)
(5,939)

(6,805) .

(60)

(144)
(1,056)
(1,766)
(13,316)
(2,767,849)
(3,688,554)
(58,240)
(10,800)
(11,543)
(28,856)
(52,000)
(62,960)
(28,080)
(17,120)
(8,243)
(95,981)
(950,000)
(1,075,000)
(1,648)
(82)
(8,243)
(1,440,621)
(621,026)
(1,119,824)

 
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 27 of 37

The Pentwater Funds
Transactions in Turquoise Hill Resources Ltd.

Fund

LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio
LMA SPC for and on behalf of the MAP 98 Segregated Portfolio

Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.

Transaction

Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

5/9/2019
5/14/2019
5/14/2019
5/14/2019
5/16/2019

7/9/2019

7/9/2019
7/16/2019

7/26/2018
7/27/2018
7/30/2018
7/30/2018
7/30/2018
8/1/2018
8/1/2018
8/2/2018
8/3/2018
8/3/2018
8/6/2018
8/7/2018
8/7/2018
8/8/2018
8/8/2018
8/10/2018
8/10/2018
8/10/2018
8/13/2018
9/11/2018
9/24/2018
9/24/2018
9/25/2018
9/26/2018
9/26/2018
9/26/2018
9/26/2018
9/26/2018
9/27/2018
9/27/2018

Shares

(1,049,780)
(2,199,998)
(524,851)
(92,718)
(163)
(3,682)
(100,000)
(3,629)

3,600
14,400
9,000
9,000
18,000
20,880
6,120
22,500
13,500
9,000
9,000
18,000
18,000
86,418
134,082
900
17,370
67,500
4,230
19
61,731
28,500
19,000
74,100
17,100
47,500
68,400
95,000
58,900
57,000

Price

1.3900
1.3100
1.3100
1.3100
1.4001
1.1511
1.1500
0.8995

2.8131
2.7887
2.7948
2.7495
2.7725
2.7075
2.7421
2.6132
2.5993
2.5999
2.5580
2.5438
2.5460
2.4940
2.5063
2.4401
2.4493
2.4500
2.4485
2.1450
2.1349
2.1500
2.1296
2.1323
2.1493
2.1300
2.1742
2.1300
2.1186
2.1200
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 28 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

9/27/2018
9/28/2018
9/28/2018
9/28/2018
10/1/2018
10/2/2018
10/2/2018
10/3/2018
10/3/2018
10/3/2018
10/4/2018
10/4/2018
10/4/2018
10/5/2018
10/5/2018
10/8/2018
10/10/2018
10/10/2018
10/10/2018
10/11/2018
10/16/2018
10/16/2018
10/17/2018
10/22/2018
10/26/2018
10/26/2018
10/29/2018
10/29/2018
11/2/2018
11/5/2018
11/5/2018
11/6/2018
11/7/2018
11/8/2018
11/9/2018
11/12/2018
11/13/2018
11/19/2018
11/20/2018

Shares

76,000
19,000
66,500
99,750
80,750
1,520
45,980
19,000
190,000
332,500
9,500
33,250
23,750
47,500
142,500
9,500
42,078
19,672
85,500
418
1,900
61,332
74,100
19,000
14,250
14,250
9,500
38,000
11,685
950
7,600
5,700
4,750
4,370
17,480
5,230
565
1,900
3,800

Price

2.1149
2.1111
2.1200
2.1200
2.1155
2.1379
2.1423
2.1300
2.1305
2.1300
2.0525
2.0582
2.0500
2.0376
2.0199
2.0080
1.9721
1.9600
1.9992
1.9000
1.9053
1.8080
1.8938
1.7989
1.6482
1.6000
1.6243
1.6182
1.9166
1.8644
1.9179
1.8535
1.8205
1.8392
1.7759
1.7596
1.7482
1.8588
1.8210
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 29 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase**
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase**
Purchase**
Purchase
Purchase
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

11/23/2018
11/27/2018
11/30/2018
12/6/2018
12/7/2018
12/10/2018
12/10/2018
12/11/2018
12/12/2018
12/13/2018
12/14/2018
12/17/2018
12/19/2018
12/31/2018
1/2/2019
1/3/2019
1/7/2019
1/8/2019
1/9/2019
1/10/2019
1/11/2019
1/14/2019
1/15/2019
1/16/2019
1/17/2019
1/18/2019
1/18/2019
1/23/2019
1/24/2019
2/13/2019
2/14/2019
2/19/2019
2/27/2019
2/27/2019
2/27/2019
2/27/2019
2/27/2019
2/28/2019
3/1/2019

Shares

4,893
1,757
408

950

950

950
2,500
5,700
3,800
5,700
71
1,900
15,200
2,375
1,425
1,900
8,550
5,700
2,147
703

713
4,987
950
2,850
2,850
53,300
338,900
27,550
1,843
3,863,910
6,402
4,750,000
14,250
13,585
80,845
27,835
67,925
85,500
1,900

Price

1.8754
1.8453
1.7900
1.7323
1.7300
1.7261
2.5477
1.7004
1.6839
1.6661
1.6437
1.6448
1.5613
1.6162
1.5719
1.5784
1.6347
1.5963
1.5801
1.5788
1.5929
1.5773
1.5748
1.5893
1.6097
2.5490
2.1665
1.6020
1.5590
1.6100
1.6335
1.7500
1.8468
1.8850
1.8556
1.8684
1.8800
1.7578
1.7498
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 30 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

3/4/2019

3/5/2019

3/6/2019

3/7/2019
3/14/2019
3/14/2019
3/20/2019
3/22/2019
3/25/2019

4/5/2019
4/16/2019
4/16/2019
5/14/2019
5/14/2019
5/14/2019
5/15/2019
5/16/2019
5/17/2019
5/17/2019
5/20/2019
5/21/2019
5/22/2019
5/23/2019
5/24/2019
5/28/2019
5/29/2019
5/30/2019

7/5/2019

7/8/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019
7/10/2019
T/LI/2019
T/LL/2019
7/12/2019
7/12/2019
7/12/2019

Shares

1,900
5,700
5,700
22,800
1,900
9,868
5,795
5,605
3,800
2,072
950
409,450
562,940
59,375
59,375
73,625
42,276
19,000
68,305
9,548
62,700
24,415
28,500
17,860
23,855
5,035
9,500
7,600
12,587
1,158,484
5,381
19,000
1,364,438
144,875
53,438
89,063
475
47,500
28,025

Price

1.7568
1.7729
1.7225
1.6849
1.7099
1.7208
1.7027
1.6597
1.6378
1.6901
1.5822
1.5700
1.3100
1.3100
1.2932
1.2652
1.3137
1.2952
1.2965
1.2750
1.2599
1.2125
1.1815
1.1589
1.1411
1.2157
1.1531
1.2200
1.1722
1.1500
1.1532
1.0881
1.0700
1.0802
1.0798
1.0755
1.0850
1.0861
1.0864
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 31 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.

Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*

Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale

Date

7/15/2019
7/16/2019
7130/2019
7/30/2019
7/31/2019
7/31/2019
7/31/2019

11/1/2018
11/2/2018
11/15/2018
11/21/2018
11/28/2018
11/29/2018
12/3/2018
12/4/2018
12/14/2018
1/17/2019
1/18/2019
2/12/2019
2/13/2019
2/13/2019
2/13/2019
2/13/2019
2/19/2019
2/20/2019
2/20/2019
2/22/2019
2/25/2019
2/25/2019
2/26/2019
2/26/2019
3/14/2019
4/4/2019
4/5/2019
4/8/2019
5/14/2019
5/14/2019
3/14/2019

Shares

38,000

4,449
19,000
57,000
25,000
25,000
50,000

(20,402)
(285)
(7,169)
(1,020)
(6,118)
(2,039)
(7,138)
(8,178)
(71)
(171)
(1,254)
(2,121)
(15,988)
(394,154)
(992,698)
(2,477,058)
(69,160)
(12,825)
(13,819)
(34,547)
(61,750)
(74,765)
(33,345)
(20,330)
(9,868)
(1,973)
(99)
(9,867)
(509,372)
(53,568)
(59,375)

Price

1.0798
0.6007
0.5726
0.5707
0.5836
0.5835
0.5760

1.9240
2.0010
1.9655
1,9524
1.8422
1.8932
1.8868
1.9041
1.6900
1.6400
1.6604
1.6100
1.6684
1.6100
1.6100
1.6100
1.8250
1.8905
1.9131
2.0686
2.0948
2.0896
2.1043
2.1163
1.7180
1.7509
1.7750
1.7123
1.3100
1.3100
1.3100
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 32 of 37

The Pentwater Funds
Transactions in Turquoise Hill Resources Ltd.

Fund

Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.
Pentwater Equity Opportunities Master Fund Ltd.

Crown Managed Accounts SPC acting for and on behalf of
Crown/PW Segregated Portfolio (“Crown”)

Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown

Transaction

Sale
Sale
Sale
Sale
Sale
Sale

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

5/16/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019

7/16/2019

7/26/2018
7/27/2018
7/30/2018
7/30/2018
7/30/2018
8/1/2018
8/1/2018
8/2/2018
8/3/2018
8/3/2018
8/6/2018
8/7/2018
8/7/2018
8/8/2018
8/8/2018
8/10/2018
8/10/2018
8/10/2018
8/13/2018
9/11/2018
9/24/2018
9/24/2018
9/25/2018
9/26/2018
9/26/2018
9/26/2018
9/26/2018
9/26/2018
9/27/2018
9/27/2018
9/27/2018

Shares

(238)
(5,381)
(638,307)
(7,600)
(512,577)
(4,449)

1,200
4,800
3,000
3,000
6,000
6,960
2,040
7,500
4,500
3,000
3,000
6,000
6,000

28,806

44,694

300
5,790

22,500

1,410
6

19,494
9,000
6,000

23,400
5,400

15,000

21,600

30,000

18,600

18,000

24,000

Price

1.4001
1.1511
1.1500
1.1500
1.1500
0.8995

2,813]
2.7887
2.7948
2.7495
2.7725
2.7075
2.7421
2.6132
2.5993
2.5999
2.5580
2.5438
2.5460
2.4940
2.5063
2.4401
2.4493
2.4500
2.4485
2.1450
2.1349
2.1500
2.1296
2.1323
2.1493
2.1300
2.1742
2.1300
2.1186
2.1200
2.1149
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 33 of 37

The Pentwater Funds
Transactions in Turquoise Hill Resources Ltd.

Fund

Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

9/28/2018
9/28/2018
9/28/2018
10/1/2018
10/2/2018
10/2/2018
10/3/2018
10/3/2018
10/3/2018
10/4/2018
10/4/2018
10/4/2018
10/5/2018
10/5/2018
10/8/2018
10/10/2018
10/10/2018
10/10/2018
10/11/2018
10/16/2018
10/16/2018
10/17/2018
10/22/2018
10/26/2018
10/26/2018
10/29/2018
10/29/2018
11/2/2018
11/5/2018
11/5/2018
11/6/2018
11/7/2018
11/8/2018
11/9/2018
11/12/2018
11/13/2018
11/19/2018
11/20/2018
11/23/2018

Shares

6,000
21,000
31,500
25,500

480
14,520
6,000
60,000
105,000
3,000
10,500
7,500
15,000
45,000
3,000
13,288
6,212
27,000
132
600
19,368
23,400
6,000
4,500
4,500
3,000
12,000
3,690
300
2,400
1,800
1,500
1,380
5,520
1,651
179
600
1,200
1,545

Price

2.1111
2.1200
2.1200
2.1155
2.1379
2.1423
2.1300
2.1305
2.1300
2.0525
2.0582
2.0500
2.0376
2.0199
2.0080
1.9721
1.9600
1.9992
1.9000
1.9053
1.8080
1.8938
1.7989
1.6482
1.6000
1.6243
1.6182
1.9166
1.8644
1.9179
1.8535
1.8205
1.8392
1.7759
1.7596
1.7482
1.8588
1.8210
1.8754
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 34 of 37

The Pentwater Funds

Transactions in Turquoise Hill Resources Ltd.

Fund Transaction Date Shares Price
Crown Purchase 11/27/2018 555 1.8453
Crown Purchase 11/30/2018 129 1.7900
Crown Purchase 12/6/2018 300 1.7323
Crown Purchase 12/7/2018 300 1.7300
Crown Purchase 12/10/2018 300 1.7261
Crown Purchase 12/11/2018 1,800 1.7004
Crown Purchase 12/12/2018 1,200 1.6839
Crown Purchase 12/13/2018 1,800 1.6661
Crown Purchase 12/14/2018 23 1.6437
Crown Purchase 12/17/2018 600 1.6448
Crown Purchase 12/19/2018 4,800 1.5613
Crown Purchase 12/31/2018 750 1.6162
Crown Purchase 1/2/2019 450 1.5719
Crown Purchase 1/3/2019 600 1.5784
Crown Purchase 1/7/2019 2,700 1,6347
Crown Purchase 1/8/2019 1,800 1.5963
Crown Purchase 1/9/2019 678 1.5801
Crown Purchase 1/10/2019 222 1.5788
Crown Purchase 1/11/2019 225 1.5929
Crown Purchase 1/14/2019 1,575 1.5773
Crown Purchase 1/15/2019 300 1.5748
Crown Purchase 1/16/2019 900 1.5893
Crown Purchase 1/17/2019 900 1.6097
Crown Purchase 1/23/2019 8,700 1.6020
Crown Purchase 1/24/2019 582 1.5590
Crown Purchase 1/30/2019 33,528 1.6443
Crown Purchase 1/31/2019 30,690 1.6675
Crown Purchase 2/4/2019 19,670 1.6662
Crown Purchase 2/5/2019 29,100 1.6643
Crown Purchase 2/7/2019 6,626 1.6588
Crown Purchase 2/8/2019 30,877 1.6400
Crown Purchase 2/14/2019 747 1.6335
Crown Purchase 2/19/2019 2,170,000 1.7500
Crown Purchase 2/27/2019 6,510 1.8468
Crown Purchase 2/27/2019 6,206 1.8850
Crown Purchase 2/27/2019 36,933 1.8556
Crown Purchase 2/27/2019 12,716 1.8684
Crown Purchase 2/27/2019 31,031 1.8800

Crown Purchase 2/28/2019 27,000 1.7578
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 35 of 37

The Pentwater Funds
Transactions in Turquoise Hill Resources Ltd.

Fund

Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase
Purchase*
Purchase
Purchase
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase*
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Date

3/1/2019
3/4/2019
3/5/2019
3/6/2019
3/7/2019
3/14/2019
3/14/2019
3/20/2019
3/22/2019
3/25/2019
4/2/2019
4/5/2019
4/8/2019
4/16/2019
4/16/2019
5/9/2019
5/14/2019
5/15/2019
5/16/2019
5/17/2019
5/17/2019
5/20/2019
5/21/2019
5/22/2019
5/23/2019
5/24/2019
3/28/2019
5/29/2019
5/30/2019
7/5/2019
7/8/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/10/2019
T/LL/2019
7/11/2019
7/12/2019

Shares

600

600
1,800
1,800
7,200
600
2,024
1,830
1,770
1,200
521,164
425
781,747
350
150,850
263,488
21,875
27,125
15,575
7,000
25,165
3,517
23,100
8,995
10,500
6,580
8,788
1,855
3,500
2,800
4,637
2,200,000
1,982
7,000
502,687
53,375
19,687
32,812
175

Price

1.7498
1.7568
1.7729
1,7225
1.6849
1.7099
1.7208
1.7027
1.6597
1.6378
1.6900
1.6901
1.6900
1.5822
1.5700
1.3900
1.2932
1.2652
1.3137
1.2952
1.2965
1.2750
1,2599
1.2125
1.1815
1.1589
1.1411
1.2157
1.1531
1.2200
1.1722
1.1500
1.1532
1.0881
1.0700
1.0802
1.0798
1.0755
1.0850
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 36 of 37

The Pentwater Funds
Transactions in Turquoise Hill Resources Ltd.

Fund

Crown
Crown
Crown
Crown
Crown

Crown

Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown
Crown

Transaction

Purchase
Purchase
Purchase
Purchase
Purchase
Purchase

Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale
Sale

Date

7/12/2019
7/12/2019
7/15/2019
7/16/2019
7/30/2019
7/30/2019

11/1/2018
11/2/2018
11/15/2018
11/21/2018
11/28/2018
11/29/2018
12/3/2018
12/4/2018
12/14/2018
1/17/2019
1/18/2019
2/12/2019
2/13/2019
2/19/2019
2/20/2019
2/20/2019
2/22/2019
2/25/2019
2/25/2019
2/26/2019
2/26/2019
3/14/2019
4/2/2019
4/2/2019
4/2/2019
4/4/2019
4/5/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
5/9/2019

Shares

17,500
10,325
14,000
1,006
7,000
21,000

(2,163)
(90)
(767)
(109)
(656)
(219)
(765)
(876)
(23)

(54)
(396)
(247)
(1,865)
(31,595)
(2,816)
(5,859)
(7,040)
(28,210)
(34,156)
(10,530)
(6,420)
(2,024)
(5,000)
(210,000)
(306,164)
(405)
(20)
(2,025)
(511,400)
(257,913)
(12,434)
(263,488)

Price

1.0861
1.0864
1.0798
0.6007
0.5726
0.5707

1.9240
2.0010
1.9655
1.9524
1.8422
1.8932
1.8868
1.9041
1.6900
1.6400
1.6604
1.6100
1.6684
1.8250
1.9131
1.8905
2.0686
2.0948
2.0896
2.1043
2.1163
1.7180
1.6900
1.6900
1.6900
1.7509
1.7750
1,7123
1.6900
1.6900
1.6900
1.3900
Case 1:20-cv-08585-LJL Document 110-1 Filed 03/17/21 Page 37 of 37

The Pentwater Funds
Transactions in Turquoise Hill Resources Ltd.

Fund

Crown
Crown
Crown
Crown
Crown

*Traded through a swap contract.

Transaction

Sale
Sale
Sale
Sale
Sale

Date

5/16/2019
7/9/2019
1/9/2019
7/9/2019

7/16/2019

Shares

(88)
(1,982)
(1,910,693)
(289,307)
(1,006)

Price

1.4001
1.1511
1.1500
1.1500
0.8995

**Trade was the result of an exercise of an option contract that had been purchased or written before the start of the class period.
